 
 
IV 
111th CONGRESS 
1st Session 
H. RES. 50 
In the House of Representatives, U. S.,

January 13, 2009
 
RESOLUTION 
Honoring the life of Claiborne Pell, distinguished former Senator from the State of Rhode Island. 
 
 
Whereas Claiborne deBorda Pell was born on November 22, 1918, in the State of New York; 
Whereas after receiving a degree in history from Princeton University in 1940 and a Master of the Arts degree from Columbia University in 1946, and after serving in the United States Coast Guard during World War II, Claiborne Pell continued his career in public service as part of the Foreign Service, serving in Czechoslovakia, Italy, and the District of Columbia; 
Whereas Claiborne Pell was elected to the Senate in 1960 by the people of the State of Rhode Island; 
Whereas in 1972, as a member of the Senate, Claiborne Pell was instrumental in creating the Basic Education Opportunity Grants; 
Whereas the Federal Pell Grants, renamed in honor of Claiborne Pell in 1980, have helped over 54,000,000 low- and middle-income students attend college and achieve their educational goals; 
Whereas during his time in the Senate, Claiborne Pell was a supporter of education, human rights, workers, international law and diplomacy, and the arts, sponsoring the legislation that created the National Endowment for the Arts and the National Endowment for the Humanities; 
Whereas the High Speed Ground Transportation Act of 1965, sponsored by Claiborne Pell, became the origin for the Amtrak system in the Northeast corridor; 
Whereas Claiborne Pell became Chairman of the Senate Foreign Relations Committee in 1987, and an important voice in United States foreign policy and against international military conflict; 
Whereas after serving 6 terms in the Senate, Claiborne Pell retired in 1996; 
Whereas Claiborne Pell was appointed United States Delegate to the United Nations in 1997; 
Whereas on January 1, 2009, at the age of 90, Claiborne Pell passed away in Newport, Rhode Island: Now, therefore, be it 
 
That the House of Representatives— 
(1)honors the life, achievements, and distinguished career of Senator Claiborne Pell; 
(2)emphasizes that, among his legislative accomplishments, Senator Claiborne Pell changed the face of higher education by enabling millions of low- and middle-income students to achieve the dream of a college education; and 
(3)recognizes the Federal Pell grants, the educational grants that bear his name, as a significant part of the legacy of Senator Claiborne Pell. 
 
Lorraine C. Miller,Clerk.
